In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

              No. 06-12-00103-CV
        ______________________________


       THE STATE OF TEXAS FOR THE
   BEST INTEREST AND PROTECTION OF L.T.



     On Appeal from the County Court at Law #2
                Hunt County, Texas
             Trial Court No. M-10428




     Before Morriss, C.J., Carter and Moseley, JJ.
             Opinion by Justice Moseley
                                                 OPINION

        L.T. appeals a trial court’s order authorizing the administration of psychoactive drugs.

She contends that the trial court’s temporary commitment order was not supported by sufficient

evidence and, therefore, the order authorizing administration of psychoactive medication is

likewise invalid.

        The trial court may enter an order authorizing the administration of psychoactive

medication if it finds by clear and convincing evidence, among other things, that the patient is

under an order for temporary or extended mental health services. See TEX. HEALTH & SAFETY

CODE ANN. § 574.106 (West 2010). L.T.’s limited argument is set forth below:

        The court in this case ordered the admiration [sic] of psychoactive medications
        based on the existence of the order for impatient [sic] mental health services and
        that “all the requirements of § 574.106 proven at the hearing.”
                A patient’s success on the challenge of an order to administer
        psychoactive medication depends on her success in her challenge of the order for
        temporary inpatient mental health services.
                Accordingly, T.L. [sic] asserts that the trial court erred in ordering
        temporary inpatient mental health services as argued above and therefore erred in
        the order to administer psychoactive medication.

        In a related appeal, our cause number 06-12-00099-CV,1 this Court affirmed the trial

court’s temporary commitment order concluding that such order was supported by legally and

factually sufficient evidence. Having concluded that the trial court’s commitment order is valid,

we overrule L.T.’s contention and affirm the trial court’s order authorizing the administration of

psychoactive medication.



1
 The facts pertaining to the order authorizing administration of psychoactive drugs are contained in our opinion in
cause number 06-12-00099-CV.

                                                        2
       We affirm the trial court’s judgment. Due to the nature of this accelerated appeal, we

direct that this cause be submitted immediately.




                                             Bailey C. Moseley
                                             Justice

Date Submitted:       November 19, 2012
Date Decided:         November 20, 2012




                                                   3